EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1 is amended to recite:
	A binder solution for all-solid-state batteries, the binder solution comprising:
greater than 0 wt% to 10 wt% of a polymer binder;
greater than 0 wt% to 10 wt% of an ion-conductive additive; and
a remaining quantity of a first solvent,
wherein the ion-conductive additive comprises lithium salt and a second solvent, which is different from the first solvent,
wherein the first solvent has a dielectric constant (ε) of 1 to 10 and a Gutmann donor number (DN) of 0 to 10,
wherein the second solvent has a dielectric constant (ε) of 5 to 10 and a Gutmann donor number (DN) of 10 to 20,
wherein the first solvent is dibromomethane, 
wherein the second solvent is selected from a group consisting of triethylene glycol dimethyl ether, tetraethylene glycol dimethyl ether, 18-Crown-6, or mixtures thereof,
wherein an absolute value (|Ag|) of a difference in dielectric constant between the first solvent and the second solvent ranges from 0 to 5, and
wherein the polymer binder is 

	 The electrode slurry according to claim 12, wherein the electrode slurry comprises:
greater than 0 wt% to 30 wt% of the binder solution;
greater than 0 wt% to 10 wt% of the conductive material;
greater than 0 wt% to 20 wt% of the solid electrolyte; and
a remaining quantity of the electrode active material.

This application is in condition for allowance except for the presence of claims 14-19 directed to a method of manufacturing non-elected without traverse.  Accordingly, claims 14-19 have been cancelled.
The following is an examiner’s statement of reasons for allowance: the amendment filed on 1/7/22 obviates the art rejections of 10/15/21 for the reasons given in the Remarks filed with the amendment. Kim ‘087 and Nishiura ‘677 fail to disclose in combination the molar ratio of the lithium salt to the second solvent of 1 to 1.2 and that the polymer binder is NBR. While the use of NBR is known in the art (see Matsumura ‘848, Okamoto ‘129, and Medlege ‘871), there is no motivation to modify Kim and Nishiura to include NBR when the claimed molar ratio is simply not present in the references. There is no motivation in the prior art of record to modify Kim and Nishiura to utilize the molar ratio claimed. The application is consequently allowable. The amendment above simply addresses formality issues and removes extraneous language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725